Citation Nr: 1117651	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  07-31 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic back pain, status post multiple back surgeries (referred to hereinafter as a "back disability").

2.  Entitlement to service connection for a back disability

2.  Entitlement to service connection for cervical fracture of C-2 (referred to hereinafter as a "neck disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran requested a hearing before a member of the Board at his local RO in his October 2007 substantive appeal on a VA Form 9.  The hearing was scheduled for November 2008 and, at the Veteran's request, rescheduled for March 2009.  The Veteran failed to appear for this hearing.  As he has demonstrated neither good cause for this failure to appear nor that it was impossible for him to request a postponement in a timely manner, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran's January 2010 request for a hearing before a member of the Board at his local RO, which was clarified to be a request for a Video Conference hearing, therefore is not granted.

The issues of entitlement to service connection for a back disability and entitlement to service connection for a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied service connection for a back disability.  The Veteran was notified of the decision and of his appellate rights, but did not perfect an appeal of that determination.

2.  The evidence received subsequent to the November 2002 rating decision is not duplicative or cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2002 decision denying service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2010).

2.  The evidence received since the November 2002 rating decision is new and material, and the claim of entitlement to service connection for a back disability therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting the benefit sought on appeal with respect to the first issue on appeal in this case.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  New and Material Evidence to Reopen

In a November 2002 rating decision, the RO denied service connection for a back disability because there was no evidence that such disability was incurred in service, was aggravated by service, or was due to his service-connected right knee disability.  The pertinent evidence of record considered in rendering this decision included the Veteran's service treatment records, private treatment records from Fort Sanders Hospital and Fort Sanders Regional Medical Center dated from October 1977 to March 2002, private treatment records from Methodist Medical Center dated from July 2000 to August 2000, private treatment records from Dr. R.B. dated from September 1999 to March 2002, and a letter from CH2MHILL, the Veteran's former employer.

The Veteran was notified of the November 2002 rating decision, and of his appellate rights, immediately after its issuance.  He did not perfect an appeal of the decision, and as such it became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, the Secretary shall reopen and readjudicate a final decision that has been disallowed if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Subsequent to the November 2002 rating decision, voluminous evidence related to the Veteran's back disability was associated with the claims file.  This evidence includes a letter dated in December 2005 from Dr. R.B.  Dr. R.B. noted that the Veteran frequently falls because his right knee gives out.  He then stated his belief that the Veteran's "service-related knee injury and multiple falls have contributed to his lumbar spine condition and chronic back pain."

Dr. R.B.'s letter is new in that it was not considered as part of the prior adjudication regarding the Veteran's claim.  It also is material.  The letter includes a medical opinion that a nexus exists between the Veteran's back disability and his service-connected right knee disability.  As such, it relates to a previously unestablished fact necessary to substantiate the claim and further raises a reasonable possibility of substantiating the claim.  It is not cumulative or redundant of the evidence considered in the prior adjudication of the claim because that evidence did not establish any relationship between the Veteran's back disability and his service-connected right knee disability.  The letter from Dr. R.B. thus constitutes new and material evidence under the provisions of 38 C.F.R. § 3.156(a) and provides a basis upon which to reopen the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened.  To this extent, and only to this extent, the appeal is granted.


REMAND

The Veteran's claims of entitlement to service connection for a back disability and entitlement to service connection for a neck disability unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record so that the Veteran is afforded every possible consideration.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The third requirement establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon, 20 Vet. App. 79.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.

The Veteran contends that his back disability was caused by his service-connected right knee disability and that his neck disability was caused by his service-connected right knee disability or by his service-connected left knee disability.  With respect to his back, he specifically asserts that he injured his back after falling at work in 1977 because his right knee gave out.  He further asserts that he has had back problems ever since.  Alternatively, the Veterans claims that his claimed back disability is from the result of trauma sustained from falls caused by his service-connected knee disorders.  With respect to his neck, the Veteran mostly argues that he fractured his neck in a November 2005 fall down stairs because his right knee gave out.  However, he occasionally argues that his fall down the stairs and resulting neck injury occurred because his left knee gave out.

Service treatment records do not reveal any complaint of, treatment for, or diagnosis of a back or neck disability.

Service connection for the Veteran's right knee disability was granted in a rating decision dated in March 1973.

VA received a letter dated in September 2002 from CH2MHILL, the Veteran's employer in 1977.  This letter indicated that a search of company records revealed no records related to a work injury involving the Veteran in 1977.

Treatment records from Fort Sanders Presbyterian Hospital document that the Veteran had a herniated nucleus pulposis (HNP) removed at L-5, S-1 in June 1977.

Treatment records from Dr. R.B. indicate that the Veteran was in a motor vehicle accident in November 1990.  As a result, he required an anterior cervical discectomy and fusion at C6-7.

Additional treatment records from Dr. R.B. and treatment records from Fort Sanders Regional Medical Center reflect that the Veteran reported feeling a snap in his lower back after reaching back to wash the back of his left calf in the shower in October 1998.  Thereafter, he indicated that he had back pain.  A recurrent discectomy on the left at L5-S1 as well as a decompressive L4 laminectomy was performed in October 1999.  After evidence of motion at L4-5, a posterior lumbar interbody fusion was attempted in June 2000.  This operation was unsuccessful, however, because of an inability to "free up the scar adequately."  In November 2000, an anterior lumbar interbody fusion with cages at L4-5 and L5-S1 therefore was performed.  The Veteran experienced a gradual return of his pain and it appeared that there was some nonunion.  As such, implantation of an intrathecal programmable morphine pump occurred in March 2002.  Surgeries were performed thereafter to correct pump problems and malfunctions.

An October 2002 treatment record from Dr. R.B. reveals that the Veteran reported a fall a few weeks prior which resulted in injuries unrelated to his back and neck.  The cause of this fall is not discussed.

In a letter dated in January 2003, Dr. J.-F.R. noted that the Veteran reported a giving way episode in his right knee which caused him to fall in early October 2002 and resulted in injuries unrelated to his back and neck.

In a letter dated in September 2003, Dr. R.B. stated that the Veteran complained of significant difficulties with his right knee, causing that leg to give out.

The Veteran was afforded a VA examination in August 2004 with respect to his left leg.  He reported that he fell after his right knee gave out in June 2004, causing a left knee injury.  After completion of the examination, the examiner opined that the Veteran had left knee ligament laxity as a result of his service-connected right knee disability.

Service connection for the Veteran's left knee disability was granted in a rating decision dated in September 2004.

A VA treatment record dated in November 2005 reflects the Veteran's complaint that his right knee periodically gives way and causes him to fall.  This record also reflects the Veteran's statement that the last such incident occurred one to two months prior.

Treatment records from Dr. H.B., Dr. J.W., and the Methodist Medical Center reveal that the Veteran suffered a C-2 fracture after falling down approximately 13 stairs in late November 2005.  They also reveal the Veteran's report that he fell because his right knee suddenly gave out on him.  Finally, they reveal the Veteran's report that his right knee gives out on him at least once or twice per year and his wife's report that his right knee gives out more often than that.

As noted above, Dr. R.B. noted in letter dated in December 2005 that the Veteran frequently falls because his right knee gives out.  He then stated his belief that the Veteran's "service-related knee injury and multiple falls have contributed to his lumbar spine condition and chronic back pain."

VA also received a letter from Dr. J.W. dated in December 2005.  Dr. J.W. stated that the Veteran's fall down the stairs was "apparently" "due to a service connected injury to his right knee, which apparently has given him problems for quite sometime."  Dr. J.W. further stated that his current C-2 fracture "does appear to be as a result of a fall, which was manifested by a prior existing injury to his knee."

The Veteran underwent a VA joints examination regarding his right knee in March 2006.  The examiner noted that the Veteran's knee was normal.  He further noted that he was unable to elicit any instability.  Lachman's test and an anterior drawer test produced negative results.  As such, no objective evidence of "occasional buckling and giving-away of the knee" was evident.

In May 2006, the Veteran underwent a VA joints examination regarding his left knee.  No instability or joint laxity in this knee was found.

VA received a statement dated in approximately June 2006 from Dr. H.B.  Dr. H.B. noted that the Veteran's contention that his right "knee problems have directly, or very, very nearly directly caused several other medical problems is plausible."  For instance, he noted that "loss of normal function in the Veteran's right knee has almost certainly caused his left knee instability because of altered gait.  This, in turn, has lead to [his] neck fracture."

In a statement dated in August 2006, the Veteran indicated that his left knee gave way in November 2005, causing a fracture to his C-2 when he fell down the stairs.

VA received a statement from B., the Veteran's former coworker, dated in June 2007.  B. recalled that the Veteran fell at work in 1977, was hospitalized, and underwent surgery.

VA further received a statement from D.P., the Veteran's friend, dated in August 2007.  D.P. recounted that the Veteran underwent surgery after falling and injuring his lower back at work in 1977.  He also stated that he was aware that the Veteran's knee gave way causing this fall.

Finally, VA received a statement from S.E., the Veteran's wife, dated in September 2007.  S.E. indicated that the Veteran's right knee has been giving way and causing him to fall since they have been married.  She further indicated that the Veteran's right knee caused him to fall down the stairs and hurt himself in November 2005.

A review of the claims file reveals that to date, VA has neither afforded the Veteran a medical examination nor solicited a medical opinion regarding either of his claims.  The Board finds that fulfillment of VA's duty to assist requires the provision of such a medical examination and opinion.  Dr. R.B. indicated in his December 2005 letter that he believes a nexus exists between the Veteran's back disability and his service-connected right knee disability.  Dr. J.W.'s December 2005 letter similarly suggested that a nexus exists between the Veteran's neck disability and his service-connected right knee disability, while Dr. H.B.'s statement dated in approximately June 2006 identified a relationship between the Veteran's neck disability and his service-connected left knee disability.  None of these opinions, however, was accompanied by a well-reasoned rationale.  They therefore do not provide an adequate basis upon which to make decisions regarding the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Neither does the other evidence of record.  As such, sufficient evidence must be obtained.  A remand thus is necessary to arrange for the Veteran to undergo an appropriate medical examination and for medical opinions to be rendered regarding the etiology of any back disability and/or neck disability found to be present.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

2.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination to determine the nature, extent, onset, and etiology of any back disability and/or neck disability found to be present.  The entire claims file, including a copy of this remand, shall be made available to and reviewed by the examiner.  The examiner shall note such review in an examination report.

The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All indicated diagnostic studies and evaluations deemed necessary shall be performed, and all findings shall be reported in detail in the examination report.

Next, the examiner shall ascertain whether the Veteran has a back disability and/or a neck disability.  For each disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:  (i) was incurred in or aggravated by service, (ii) was caused by or permanently aggravated by a service-connected disability (including the Veteran's right knee disability and falls that were a product of that disability in the case of a back disability and including the Veteran's right knee disability, his left knee disability, and falls that were a product of either such disability in the case of a neck disability), and (iii) is related to service or to a service-connected disability in some other manner.  

Specific comment shall be made regarding the pertinent medical evidence (at a minimum, Dr. R.B. and Dr. J.W.'s December 2005 letters; Dr. H.B.'s June 2006 statement; the Veteran's June 1997 back surgery and subsequent surgeries in the late 1990's and early 2000's; and the Veteran's November 1990 neck surgery) and lay evidence (at a minimum, the onset and continuity of relevant symptomatology as asserted by the Veteran, B., D.P., and S.E.) of record in rendering these opinions.  A complete rationale for all opinions expressed shall be provided in the examination report.

3.  Then readjudicate the claims of entitlement to service connection for a back disability and entitlement to service connection for a neck disability.  If either of the benefits sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


